SHARP, Judge.
This cause is before this court on a petition for writ of prohibition occasioned by the refusal of the respondent, the Honorable E.L. Eastmore, to recuse himself after a motion for disqualification was filed.
Were the motion in compliance with Section 38.10, Florida Statutes (1985) and Florida Rule of Criminal Procedure 3.230, we would order the respondent to show cause why the writ should not be issued. However, the motion is legally insufficient in that it fails to include affidavits as required by the statute and the rule and there is no certificate of counsel that the motion is made in good faith. An acknowledgment before a notary public is attached to the motion; however, the petitioner merely acknowledges that she executed the motion, she does not swear that the facts alleged are true. See McGibeny v. Smith, 511 So.2d 1083 (Fla. 5th DCA 1987).
WRIT DENIED.
UPCHURCH, C.J., and COBB, J., concur.